—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Rockland County (Weiner, J.), dated February 2, 1998, as (1) determined that he owned 46.63% of the stock of his business, (2) failed to find that the plaintiff wife dissipated marital assets, thereby entitling him to a credit, and (3) directed him to pay 70% of the future college expenses of the parties’ child.
Ordered that the judgment is modified, on the law, by deleting the provision thereof which directed the defendant to pay 70% of the child’s future college expenses; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements:
The trial court erred in directing the defendant to pay 70% of the child’s future college expenses. At the time of trial, the child was 11 years old ánd was not attending college. There was no evidence as to his academic interest, ability, possible choice of college, or what his expenses might be. Consequently, the award for future college expenses was premature (see, Matter of Whittaker v Feldman, 113 AD2d 809, 811; see also, Matter of Walls v Walls, 221 AD2d 925; LaBombardi v LaBombardi, 220 AD2d 642; Friedman v Friedman, 216 AD2d 204; Gilkes v Gilkes, 150 AD2d 200).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.